Citation Nr: 0832554	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL).

2.  Entitlement to service connection for type 2 diabetes 
mellitus (DM).

3.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and December 2004 rating action 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran was not exposed to herbicides while on active 
duty.

3.  The evidence of record demonstrates the veteran's CLL is 
not a result of any established event, injury, or disease 
during active service, nor is it the result of exposure to 
herbicides, nor was it shown within one year following 
separation from service.

4.  The evidence of record demonstrates the veteran's type 2 
DM is not a result of any established event, injury, or 
disease during active service, nor is it the result of 
exposure to herbicides, nor was it shown within one year 
following separation from service.

5.  The evidence of record demonstrates the veteran's 
cardiovascular disease is not a result of any established 
event, injury, or disease during active service, nor is it 
the result of exposure to herbicides, nor was it shown within 
one year following separation from service.



CONCLUSIONS OF LAW

1.  CLL was not incurred in or aggravated by active service, 
nor may service incurrence of prostate cancer be presumed. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Type 2 DM was not incurred in or aggravated by active 
service, nor may service incurrence of prostate cancer be 
presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A cardiovascular disease was not incurred in or 
aggravated by active service, nor may service incurrence of 
prostate cancer be presumed. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in May 2004, December 2004, July 2005 and March 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005),  
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II),  20 Vet. App. 537 
(2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in  
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including leukemia, diabetes mellitus and/or 
cardiovascular renal disease or arteriosclerosis, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Certain disorders associated with herbicide agent exposure in 
service, including type 2 diabetes mellitus and chronic 
lymphocytic leukemia, may also be presumed service connected.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(e) (2007).  Veterans diagnosed with an enumerated disease 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307 (2007).

Evidence which may be considered in rebuttal of service 
incurrence of a disease will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease, and medical judgment will 
be exercised in making determinations relative to the effect 
of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary'' will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d)(1) (2007)

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

The veteran's DD Form 214 reflects that the veteran's entire 
period of service was spent in the United States.  He did not 
serve in Vietnam or Korea, nor has he claimed service outside 
the United States.

Service treatment records are negative for any signs, 
symptoms, or treatment for type 2 DM, CLL, or a 
cardiovascular disease during service.  

Post service, numerous private medical records confirm that 
the veteran was diagnosed with CLL in 1983.  None of the 
records made any mention of any possible relationship to 
service, including exposure to herbicides.

VA medical records associated with the claims folder includes 
a January 2002 VA outpatient treatment record indicating that 
Type 2 diabetes mellitus was initially diagnosed about 18 
months earlier (sometime in 2000), and cardiovascular in 
approximately 2002.  In July 2002, he underwent three-vessel 
coronary artery bypass grafting.  None of the records made 
any mention of any possible relationship to service, 
including exposure to herbicides.

The veteran has alleged that while stationed at Fort Belvoir, 
Virginia in or about the spring or summer of 1965, he was 
ordered to drive a large truck to a remote location 
surrounded by waist-high brush, and leave it there, and 
return for the truck later in the day.  He was told to walk 
out of the area.  He did so, wading through waist-high brush 
and bushes.  He observed that the foliage was turning brown 
around the edges.  He surmised that the area had been sprayed 
with an herbicide.  He indicated that this scenario was 
repeated over several weeks; although he was later allowed to 
stay in the truck and did not have to waded through the 
brush.  He averred that his disabilities began as a result of 
exposure to herbicides in service.

In developing this claim, the RO contacted the U. S. Army and 
Joint Services Records Research Center (JSRRC), formerly the 
Center for Unit Records Research (CURR), requesting 
information regarding the spraying of herbicides at Fort 
Belvoir.  In a July 2005 response, JSRRC stated, "We were 
unable to document that herbicides were used, stored, sprayed 
or tested at Fort Belvoir, VA, during the April 1, - June 30, 
1965 time frame."

The Board has carefully considered the veteran's statements 
concerning Agent Orange/herbicide exposure.  However, the 
veteran's claims of Agent Orange exposure are not 
substantiated by the official record.  While it is 
acknowledged that the veteran carries the diagnoses of CLL 
and type 2 DM, both of which can be related to Agent Orange 
exposure, both the fact that he was not stationed in a place 
of known exposure, and that there is no medical opinion 
linking the diseases to an event in service, weigh against 
his claim.  Therefore, the Board finds the veteran's 
statements to be of less persuasive value.

The Board has carefully considered the veteran's statements 
alleging that his disabilities are due to herbicide exposure. 
While he may sincerely believe he has CLL, type 2 DM and 
cardiovascular disease as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492. 
Therefore, the Board finds entitlement to service connection 
is not warranted.

To conclude, the evidence does not show that the veteran was 
exposed to Agent orange/herbicides during service, so as to 
allow service connection based on herbicide exposure.  
Further, CLL, type 2 DM and cardiovascular disease were not 
present in service or within a year following separation from 
service, so as to permit allowance of the claim on a direct 
or presumptive basis.  Finally, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), is denied.

2.  Entitlement to service connection for type 2 diabetes 
mellitus (DM) is denied.

3.  Entitlement to service connection for a cardiovascular 
disorder is denied.




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


